Case: 3:20-cv-00178-jdp Document #: 7-1 Filed: 04/20/20 Page 1 of 3




         Exhibit A
        Case: 3:20-cv-00178-jdp Document #: 7-1 Filed: 04/20/20 Page 2 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN
                              EAU CLAIRE DIVISION

KRISTOPHER C. ROSCHE                          )
                                              )
                       Plaintiff,             )
                                              )         Case No. 3:20-CV-00178
                                              )
       vs.                                    )
                                              )
TRUEACCORD CORP.,                             )
                                              )
                       Defendant.             )

                                    OFFER OF JUDGMENT

       Defendant TrueAccord Corp (“TrueAccord”), by and through its undersigned counsel and

pursuant to Fed. R. Civ. P. 68, hereby serves an offer of judgment to be taken against it and in

favor of Plaintiff, Kristopher C. Rosche, as follows:

       1.      TrueAccord makes this Offer of Judgment as to all claims set forth in Plaintiff’s

Complaint and Judgment shall be entered against TrueAccord in the total amount of ONE

THOUSAND DOLLARS ($1,00.00), as follows: ONE THOUSAND DOLLARS ($1,000.00)

for damages under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq, and FIVE

HUNDRED DOLLARS ($500) for damages under the Automatic Stay (11 U.S.C. § 362).

       2.      In addition, the Judgment entered against TrueAccord shall include an amount for

Plaintiff’s reasonable attorney’s fees and costs incurred in connection with Plaintiff’s prosecution

of her claims alleged against TrueAccord, in an amount to be agreed upon by counsel or,

alternatively, as determined by the Court.


DATED: April 6, 2020

Accepted:                                     Date:



                                                  1
        Case: 3:20-cv-00178-jdp Document #: 7-1 Filed: 04/20/20 Page 3 of 3




                                             Respectfully submitted,

                                             TRUEACCORD CORP.

                                             By:    /s/ Nicole M. Strickler

                                             Nicole M. Strickler
                                             Messer Strickler, Ltd.
                                             225 W. Washington Street, Suite 575
                                             Chicago, IL 60606
                                             (312) 334-3474
                                             (312) 334-3473 (fax)
                                             Nstrickler@messerstrickler.com

                                     CERTIFICATE OF SERVICE

              The undersigned hereby certifies that as of the date stated below a true and
accurate copy of the above was served on counsel for Plaintiff via email and regular mail, U.S.
postage prepaid, and addressed to:

       Joseph S. Davidson
       Attorney
       ATLAS CONSUMER LAW, A DIVISION OF SULAIMAN LAW GROUP, LTD.
       2500 South Highland Avenue, Suite 200
       Lombard, Illinois 60148
       D: +1 630-581-5450
       F: +1 630-575-8188
       jdavidson@sulaimanlaw.com


       Dated: 4/6/20                                By: /s/ Nicole M. Strickler




                                                2
